Title: American Commissioners to John Jay, 11 October 1785
From: American Commissioners
To: Jay, John



Dear Sir

We have the Honour to transmit to Congress, by Mr. Fitzhughs, the Treaty between the United States and the King of Prussia, Signed Seperately by your Ministers at the several Places of their Residence, and by the Baron De Thulemeier at the Hague, in English and French and exchanged at the Hague in Presence of Mr. Short and Mr. Dumas. As this Treaty may be of considerable Importance to the United States, and will certainly promote their Reputation, it is to be wished, that the Ratifications may be exchanged, and the Publication made as soon as possible. The Admission of our Privateers into the Prussian Ports, by a Treaty Signed at the moment of the Negotiation of the League, in which Brandenburg and Hanover are Parties is a little remarkable. It certainly merits the Consideration of Congress and the States. With great Respect We have the Honour to be, Sir your most obedient and most humble servants,


London Octr. 2. 1785
John Adams


Paris Octob. 11. 1785.
Th: Jefferson


